Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 1 of 7




                 EXHIBIT 
                   Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 2 of 7
10/1/2020                                                      Nonstop flights out of AUS | AustinTexas.gov




  Nonstop flights out of AUS




      Nonstop Flyer (/sites/default/files/images/Airport/FLIGHT_INFO/nonstop_flyer.pdf)




                                              (http://content.abia.org:8080/webfids/)


      (http://aus.tsa.iinside.com/)




      AUS Nonstops
      AUS airline partners are making changes to their service due to COVID-19. To ensure the
      latest information on air service, please contact your airline.
      Albuquerque (ABQ)
         Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Amsterdam (AMS)
        KLM Royal Dutch Airlines (https://www.klm.com/home/us/en) Temporarily Suspended

      Asheville, NC (AVL)
         Allegiant (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/))

      Atlanta (ATL)
          Delta Air Lines (http://www.delta.com/)
          Southwest Airlines (https://www.southwest.com/)
          Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      Baltimore / Washington (BWI)
          Southwest Airlines (https://www.southwest.com/)
          Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      Boston (BOS)
         Delta½ Air Lines (http://www.delta.com/) Temporarily Suspended
         JetBlue Airways (http://www.jetblue.com/)

      Calgary (YYC)
          WestJet (https://www.westjet.com/en-us/index) Temporarily Suspended

      Cancun Mexico (CUN)
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended
         Sun Country (http://www.suncountry.com/Explore/Travel-Destinations/USA/Central/Austin.html) Temporarily Suspended


www.austintexas.gov/department/nonstop-flights-out-aus                                                                                       1/6


                                                                                                                                  Exhibit 12, Page 1
                    Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 3 of 7
10/1/2020                                                        Nonstop flights out of AUS | AustinTexas.gov
            Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      Charlotte (CLT)
         American Airlines (http://www.aa.com/homePage.do)

      Chicago Midway (MDW)
         Southwest Airlines (https://www.southwest.com/)

      Chicago O'Hare (ORD)
         American Airlines (http://www.aa.com/homePage.do)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended
         Spirit Airlines (https://www.spirit.com/) Temporarily Suspended
         United Airlines (http://www.united.com/web/en-US/default.aspx)

      Cincinnati (CVG)
         Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/))

      Dallas Love (DAL)
          Southwest Airlines (https://www.southwest.com/)

      Dallas / Ft. Worth (DFW)
          American Airlines (http://www.aa.com/homePage.do)

      Denver (DEN)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com))
         Southwest Airlines (https://www.southwest.com/)
         Spirit Airlines (https://www.spirit.com/) Temporarily Suspended
         United Airlines (http://www.united.com/web/en-US/default.aspx)

      Des Moines (DSM)

            Allegiant (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Temporarily Suspended

      Destin / Fort Walton Beach (VPS)
         Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Seasonal Service

      Detroit (DTW)
         Delta Air Lines (http://www.delta.com/)
         Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      El Paso (ELP)
          Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Fort Lauderdale (FLL)
          JetBlue Airways (http://www.jetblue.com/) Temporarily Suspended
          Southwest Airlines (https://www.southwest.com/) Temporarily Suspended
          Spirit Airlines (https://www.spirit.com/)

      Frankfurt, Germany (FRA)
         Lufthansa (https://www.lufthansa.com/us/en/Homepage) Temporarily Suspended

      Grand Rapids (GRR)
         Allegiant (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Temporarily Suspended

      Harlingen (HRL)
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Houston Hobby (HOU)
         Southwest Airlines (https://www.southwest.com/)

      Houston Bush Intercontinental (IAH)
         United½ Airlines (http://www.united.com/web/en-US/default.aspx)

      Indianapolis (IND)
          Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Temporarily Suspended
          Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Kansas City (MCI)
         Southwest Airlines (http://www.southwest.com/) Temporarily Suspended

      Knoxville (TYS)
         Allegiant (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Temporarily Suspended

      Las Vegas (LAS)
          Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Temporarily Suspended
          Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com))
          Southwest Airlines (https://www.southwest.com/)
          Spirit Airlines (https://www.spirit.com/)

      London Gatwick (LGW)
         Norwegian Air (http://www.norwegian.com/us) Temporarily Suspended

      London Heathrow (LHR)
         British Airways (http://www.britishairways.com/en-us/destinations/austin/flights-from-austin-to-london) Temporarily Suspended

      Long Beach (LGB)
         JetBlue Airways (http://www.jetblue.com/) (Through October 5, 2020)
         Southwest Airlines (https://www.southwest.com/) (Book now flights start November 4, 2020)


www.austintexas.gov/department/nonstop-flights-out-aus                                                                                           2/6


                                                                                                                                    Exhibit 12, Page 2
                  Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 4 of 7
10/1/2020                                                      Nonstop flights out of AUS | AustinTexas.gov
      Los Angeles (LAX)
          American Airlines (http://www.aa.com/homePage.do) Temporarily Suspended
          JetBlue Airways (http://www.jetblue.com/)
          Delta Air Lines (http://www.delta.com/)
          Southwest Airlines (https://www.southwest.com/)
          Spirit Airlines (https://www.spirit.com/)
          United Airlines (http://www.united.com/web/en-US/default.aspx)

      Lubbock (LBB)
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Memphis (MEM)
        Allegiant Air (http://www.allegiantair.com/)(From the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended

      Miami (MIA)
         American Airlines (http://www.aa.com/homePage.do)

      Minneapolis/St. Paul (MSP)
         Delta Air Lines (http://www.delta.com/)
         Sun Country (http://www.suncountry.com/Explore/Travel-Destinations/USA/Central/Austin.html)

      Nashville (BNA)
         Southwest Airlines (https://www.southwest.com/)
         Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      New Orleans (MSY)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended
         Southwest Airlines (https://www.southwest.com/)
         Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      Newark/New York - Liberty (EWR)
         JetBlue Airways (http://www.jetblue.com/)
         United Airlines (http://www.united.com/web/en-US/default.aspx)
         Spirit Airlines (https://www.spirit.com/) Temporarily Suspended

      New York Kennedy (JFK)
         American Airlines (http://www.aa.com/homePage.do) Temporarily Suspended
         Delta Air Lines (http://www.delta.com/)
         JetBlue Airways (http://www.jetblue.com/)

      Oakland (OAK)
         Southwest Airlines (https://www.southwest.com/)

      Ontario, CA (ONT)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended

      Orlando International (MCO)
          Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com))
          JetBlue Airways (http://www.jetblue.com/)
          Southwest Airlines (https://www.southwest.com/) Temporarily Suspended
          Spirit Airlines (https://www.spirit.com/)

      Orlando Sanford (SFB)
          Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com/)) Temporarily Suspended

      Panama City, FL (ECP)
         Southwest Airlines (http://www.southwest.com/) Seasonal Service

      Paris, France (CDG)
          Norwegian Air (https://www.norwegian.com/us) Temporarily Suspended

      Pensacola, FL (PNS)
         Southwest Airlines (http://www.southwest.com/) Seasonal Service

      Philadelphia (PHL)
          American Airlines (http://www.aa.com/homePage.do) Temporarily Suspended

      Phoenix (PHX)
         American Airlines (http://www.aa.com/homePage.do)
         Southwest Airlines (https://www.southwest.com/)

      Pittsburgh (PIT)
          Allegiant Air (http://www.allegiantair.com/)(from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended

      Portland (PDX)
         Alaska Airlines (http://www.alaskaair.com/) Temporarily Suspended

      Raleigh-Durham (RDU)
          Delta Air Lines (http://www.delta.com/) Temporarily Suspended
          Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Sacramento (SMF)
          Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Salt Lake City (SLC)
          Delta Air Lines (http://www.delta.com/)
          Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended

www.austintexas.gov/department/nonstop-flights-out-aus                                                                                            3/6


                                                                                                                                   Exhibit 12, Page 3
                  Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 5 of 7
10/1/2020                                                       Nonstop flights out of AUS | AustinTexas.gov
      San Diego (SAN)
         Alaska Airlines (http://www.alaskaair.com/)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended
         Southwest Airlines (https://www.southwest.com/)

      San Francisco (SFO)
         Alaska Airlines (http://www.alaskaair.com/)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal) (http://www.austinsouthterminal.com) Temporarily Suspended
         United Airlines (http://www.united.com/web/en-US/default.aspx)

      San Jose (SJC)
         Alaska Airlines (http://www.alaskaair.com/)
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      San Jose Del Cabo/Los Cabos International (SJD)
         American Airlines (http://www.aa.com/homePage.do) ( Book now seasonal service starts December 19, 2020)
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Seattle (SEA)
          Alaska Airlines (http://www.alaskaair.com/)
          Delta Air Lines (http://www.delta.com/)

      St. Louis (STL)
           Southwest Airlines (http://www.southwest.com/)

      Tampa (TPA)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended

      Taos (TSM)
         Taos Air (http://www.skitaos.com/taos-air/where-we-fly) (from Million Air Terminal) Temporarily Suspended

      Toronto, Canada Pearson (YYZ)
         Air Canada (http://www.aircanada.com/us/en/home.html) Temporarily Suspended

      Washington, D.C. Dulles (IAD)
         Frontier Airlines (https://www.flyfrontier.com/) (from the South Terminal (http://www.austinsouthterminal.com)) Temporarily Suspended
         United Airlines (http://www.united.com/web/en-US/default.aspx)

      Washington, D.C. Reagan/National (DCA)
         Southwest Airlines (https://www.southwest.com/) Temporarily Suspended




      RECENT NEWS
      September 14, 2020
      July 2020 Passenger, Cargo Traﬃc at Austin-Bergstrom (/news/july-2020-passenger-cargo-traﬃc-austin-bergstrom)
      August 13, 2020
      Austin-Bergstrom International Airport returns to host "Live Music at a Safe Distance" (/news/austin-bergstrom-international-airport-returns-
      host-live-music-safe-distance)
      August 11, 2020
      June 2020 Passenger, Cargo Traﬃc at Austin-Bergstrom (/news/june-2020-passenger-cargo-traﬃc-austin-bergstrom)
      July 23, 2020
      May 2020 Passenger, Cargo Traﬃc at Austin-Bergstrom (/news/may-2020-passenger-cargo-traﬃc-austin-bergstrom)
      July 2, 2020
      Aeromexico resumes international service at AUS (/news/aeromexico-resumes-international-service-aus)
      View More News (/news-all/17664)




      Tuning Up the Airport Construction Update             (/department/blog/1697/rss.xml)
      CNBC, InMotion, Jugo, XpresSpa, Vino Volo East Open at Austin Airport (/blog/cnbc-inmotion-jugo-xpresspa-vino-volo-east-open-austin-
      airport)
      Caﬀé Medici, Gate 6 and Hammer Made Open at Austin Airport (/blog/caﬀe-medici-gate-6-and-hammer-made-open-austin-airport)
      Toy Joy and Yummi Joy, Austin Chronicle Opens in 9-Gate Expansion (/blog/toy-joy-and-yummi-joy-austin-chronicle-opens-9-gate-expansion)
      Park Assist Finds Open Spaces in Blue Garage, Brighton Jewelry Opens, Hammer Made and InMotion Under Construction (/blog/park-assist-
      finds-open-spaces-blue-garage-brighton-jewelry-opens-hammer-made-and-inmotion-under-construction)
      Airport Outdoor Patio, Barton Springs Express and The Scoreboard Now Open (/blog/airport-outdoor-patio-barton-springs-express-and-
      scoreboard-now-open)
      View all blog posts (/department/blog/1697)




www.austintexas.gov/department/nonstop-flights-out-aus                                                                                                4/6


                                                                                                                                       Exhibit 12, Page 4
                  Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 6 of 7
10/1/2020                                                       Nonstop flights out of AUS | AustinTexas.gov


  Top Content

       AUS Airport Airlines & Flights (/department/aus-airport-airlines-flights)

       AUS Maps & Directions (/department/aus-maps-directions)

       Ground Transportation at the Barbara Jordan Terminal (/department/ground-transportation-barbara-jordan-terminal)

       Nonstop flights out of AUS (/department/nonstop-flights-out-aus)

       AUS - Keeping It Local (/department/aus-keeping-it-local)




                                 Careers (/department/careers-austin-bergstrom-international-airport)
                               Aviation Job Opportunities (/department/careers-austin-bergstrom-international-airport)

                         Internship Programs Overview (/department/intern-programs-austin-bergstrom-international-airport)

              High School and College Internship Programs (/department/internship-programs-austin-bergstrom-international-airport-0)

                         Post-Graduate Program (/department/post-graduate-program-austin-bergstrom-international-airport)

                               Veteran Program (/department/veteran-program-austin-bergstrom-international-airport)



                             About Us (/department/about-austin-bergstrom-international-airport-aus-0)
                                                           News (/department/aus-newsroom)

                                              Environmental (/department/environmental-responsibility)

                                  Passenger Stats (/department/airport-activity-reports-passenger-air-cargo-traﬃc)



                                            South Terminal (https://austinsouthterminal.com/)
                                        Airlines & Nonstops (https://austinsouthterminal.com/airlines-flights/)

                                          Directions (https://austinsouthterminal.com/getting-here-parking)



                                        Shop, Dine, Art, Music (/department/aus-keeping-it-local)
                                 Restaurants @ Barbara Jordan Terminal (/page/restaurants-barbara-jordan-terminal)

                               Shopping @ Barbara Jordan Terminal (/department/shopping-barbara-jordan-terminal-0)

                              Services @ Barbara Jordan Terminal (/department/services-abia-barbara-jordan-terminal)

                                   Music in the Air @ Barbara Jordan Terminal (/department/live-music-air-airport)



                           Business (/department/doing-business-austin-bergstrom-international-airport)
                                                 Advertising (/department/advertising-opportunities)

                           Financial Information (/department/financial-information-austin-bergstrom-international-airport)

                                                         Stakeholders (/department/stakeholders)

                                Construction and Design Resources (/page/construction-and-design-resources-airport)

                           Contact Us (/page/austin-bergstrom-international-airport-contact-information)


www.austintexas.gov/department/nonstop-flights-out-aus                                                                                     5/6


                                                                                                                                Exhibit 12, Page 5
                  Case 6:20-cv-00454-ADA Document 31-15 Filed 10/02/20 Page 7 of 7
10/1/2020                                                       Nonstop flights out of AUS | AustinTexas.gov

                                                   Parking (https://www.abiaparking.com/)
                             Frequent Parker Program (https://www.abiaparking.com/abia-frequent-parker-program.aspx)

                               Credit Card Express Lanes (https://www.abiaparking.com/credit-card-express-lanes.aspx)



                       Travel & Security (/department/travel-security-austin-bergstrom-international-airport)
                                                Check-in & Security (/department/aus-check-security)

                                   Travel Tips (/department/travel-security-austin-bergstrom-international-airport)

                                                             FAQ (/department/airport/faq)

                                                         Pack Smart (/department/pack-smart-0)

                                          Customs & Int. Travel (/department/customs-international-travel)



                                       Airlines & Flights (/department/aus-airport-airlines-flights)
                                                         Flight Guide (http://aus.fltmaps.com/en)

                                                   Nonstops (/department/nonstop-flights-out-aus)



                                          Maps & Directions (/department/aus-maps-directions)
                                     Terminal Maps (/department/aus-maps-directions#Austin-Bergstrom-Maps)

                                   Dropping Oﬀ/Picking Up (/department/picking-and-dropping-passengers-airport)

                                                                Map your route
      (https://www.google.com/maps/dir//3600+Presidential+Blvd,+Austin,+TX+78719/@30.208122,-97.668715,13z/data=!4m8!4m7!1m0!1m5!1m1!1s0x864
                                                        97.666436!2d30.2038838?hl=en)

                                Ground Transportation (/department/ground-transportation-barbara-jordan-terminal)

                                                         Parking (https://www.abiaparking.com/)




www.austintexas.gov/department/nonstop-flights-out-aus                                                                                   6/6


                                                                                                                          Exhibit 12, Page 6
